ELD-020                                                    NOT PRECEDENTIAL

                  UNITED STATES COURT OF APPEALS
                       FOR THE THIRD CIRCUIT
                            ____________

                                  No. 17-2950
                                 ____________

                               JEAN COULTER,
                                           Appellant

                                       v.

                       CATHY BISSOON, District Judge;
                  THEODORE A. MCKEE, Third Circuit Judge;
                  ANTHONY J. SCIRICA, Third Circuit Judge;
            THOMAS MICHAEL HARDIMAN, Third Circuit Judge;
              JOSEPH A. GREENAWAY, JR., Third Circuit Judge;
                   JULIO M. FUENTES, Third Circuit Judge;
             THOMAS IGNATIUS VANASKIE, Third Circuit Judge;
            MARIE MILIE JONES; JOY FLOWERS CONTI, District
          Judge; UNKNOWN EMPLOYEE IN THE CLERK’S OFFICE;
                    RICHARD G. ANDREWS, District Judge
                    __________________________________

                On Appeal from the United States District Court
                   for the Western District of Pennsylvania
                        (W.D. Pa. No. 2-16-cv-01881)
                     District Judge: Richard G. Andrews
                  __________________________________

                    Submitted for Possible Summary Action
              Pursuant to Third Circuit L.A.R. 27.4 and I.O.P. 10.6
                                 April 12, 2018

           Before: BIBAS, NYGAARD and FISHER, Circuit Judges

                         (Opinion filed: April 13, 2018)
                                ____________

                                  OPINION*
                                 ____________
PER CURIAM

       Jean Coulter appeals from an order of the District Court striking and dismissing

her amended complaint. For the reasons that follow, we will summarily affirm.

       Coulter has filed a series of unsuccessful federal civil rights complaints against the

persons involved in the termination of her parental rights in state court and her criminal

prosecution in state court. See generally Coulter v. Doerr, 486 F. App’x 227 (3d Cir.

2012); Coulter v. Ramsden, 510 F. App’x 100 (3d Cir. 2013); Coulter v. Butler Cty.

Children & Youth Serv., 512 F. App’x 145 (3d Cir. 2013); Coulter v. Studeny, 522 F.

App’x 147 (3d Cir. 2013); and Coulter v. Forrest, 606 F. App’x 634 (3d Cir. 2015).

       On December 18, 2012, United States District Judge Cathy Bissoon determined

Coulter to be a vexatious litigant and enjoined her “from filing any additional civil

actions related to or arising from the state court proceedings involving her criminal

conviction for assaulting her minor child, and/or subsequent termination of her parental

rights,” see Coulter v. Ramsden, D.C. Civ. No. 12-cv-01050, and Coulter v. Mahood,

D.C. Civ. No. 12-cv-01241. Coulter appealed and we summarily affirmed the District

Court’s orders. In a 2015 appeal, we noted that Coulter “had the opportunity to challenge

[the vexatious litigant] order in earlier appeals, and in each appeal, we summarily

affirmed the District Court’s judgment.” Coulter v. Lindsay, 622 F. App’x 187, 188 n.2

(3d Cir. 2015).

       The instant appeal concerns another civil rights action filed by Coulter in the

United States District Court for the Western District of Pennsylvania. In this most recent



                                             2
action, Coulter sued various district and circuit court judges, all of whom were involved

in issuing rulings in one or more of her prior civil rights actions involving the termination

of her parental rights and her criminal prosecution in state court. Coulter also sued Marie

Milie Jones, an attorney for some of the defendants in the cases that led to the vexatious

litigant injunction against Coulter. District Judge Richard G. Andrews of the United

States District Court for the District of Delaware was designated and assigned to preside

over the case pursuant to 28 U.S.C. § 292(b). Coulter was ordered to show cause why

her case should not be dismissed. Coulter then filed a response to the show cause order,

alleging that the new action was not related to the termination of her parental rights and

her criminal prosecution, and an amended complaint, in which she added Judge Andrews

as a defendant.

       In an order entered on July 5, 2017, the District Court determined that Coulter’s

amended complaint was indeed related to the termination of her parental rights and her

criminal prosecution and should be stricken and dismissed. The District Court noted that

the amended complaint alleged, among other things, that Judge Bissoon’s vexatious

litigant injunction was forbidden because it meant that her (Coulter’s) cases were not

randomly assigned; that attorney Jones filed a “Sealed Adoption Record” in federal court

without notifying the Clerk’s Office that the record was sealed by the state courts; all of

the judicial defendants violated the Code of Judicial Conduct in connection with Judge

Bissoon’s injunction and attorney Jones’ alleged misconduct; and Judge Bissoon released

to the public information from the sealed adoption record. The District Court reasoned

that the allegations against the judges, including Judge Bissoon, flowed directly from the


                                              3
litigation about the earlier state court proceedings and thus were plainly covered by the

vexatious litigant injunction. In regard to attorney Jones, the document that Jones

allegedly wrongfully disclosed was the state court’s memorandum opinion terminating

Coulter’s parental rights. As found by the District Court, this memorandum opinion was

at the heart of the state proceedings and many of the prior federal proceedings

challenging the handling of the state proceedings, see, e.g., Coulter v. Doerr, 486 F.

App’x 227. Thus, the allegations in the amended complaint against attorney Jones also

were “related to” the state court proceedings and covered by the vexatious litigant

injunction.

       In the alternative, the District Court concluded that, even if the amended complaint

were not struck, it would still fail under Fed. R. Civ. P. 8(a) and Fed. R. Civ. P. 12(b)(6).

The Court reasoned, in pertinent part, that the judicial defendants were absolutely

immunized from suit, see Azubuko v. Royal, 443 F.3d 302, 303 (3d Cir. 2006) (per

curiam), and that, with respect to the allegations against attorney Jones, Coulter was

attempting, improperly, to relitigate a matter that had already been decided adversely to

her in the prior cases. Moreover, Jones, an attorney in private practice, did not appear to

be a state actor under 42 U.S.C. § 1983.

       Coulter appeals. The appellees have filed motions for summary affirmance, which

Coulter opposes. Coulter has filed a motion to change venue, and motions to recuse

Chief Circuit Judge D. Brooks Smith and Circuit Judges Theodore A. McKee, Thomas L.

Ambro, Michael A. Chagares, Kent A. Jordan, Thomas M. Hardiman, Joseph A.




                                              4
Greenaway, Jr., Thomas I. Vanaskie, Patty Shwartz, Cheryl Ann Krause, L. Felipe

Restrepo, Anthony J. Scirica, Robert E. Cowen, Jane R. Roth, and Julio M. Fuentes.

       We will grant the appellees’ motions and summarily affirm the order of the

District Court because no substantial question is presented by this appeal, Third Circuit

LAR 27.4 and I.O.P. 10.6. “[T]his Court has made clear that a pattern of groundless and

vexatious litigation will justify an order prohibiting further filings without permission of

the court.” Chipps v. U.S. Dist. Court for the Middle Dist. of Pa., 882 F.2d 72, 73 (3d

Cir. 1989) (citing Gagliardi v. McWilliams, 834 F.2d 81 (3d Cir. 1987)); In re: Oliver,

682 F.2d 443 (3d Cir. 1982)). Having reviewed the record and the submissions on

appeal, we conclude that the District Court correctly held that Coulter’s amended

complaint was barred in its entirety by Judge Bissoon’s vexatious litigant order enjoining

her from filing any more civil rights complaints against the persons involved in the

termination of her parental rights and her criminal prosecution.

       For the foregoing reasons, we will summarily affirm the order of the District Court

striking and dismissing Coulter’s amended complaint. Coulter’s motion to change venue

and ten motions to recuse are denied as moot because none of the judges she names in her

motions has participated in this appeal.




                                              5